DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 25 May 2022 amends claims 22-24 and 31-35. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Morever, the ‘time interval’ in claim 22 is used to distinguish between inputs when a password is input with one input unit…to thereby reliably completely one information input with a certain pause time between one input and another input when entering information. On the other hand, in Landrock, the ‘confirmation period’ is only used to confirm or finalize the user’s number selection (that is, to ensure that the input numeral is not accidently entered).” In response, the confirmation period that is described in Landrock, and by Applicant, is effectively the same as the described “time interval” to the extent that the confirmation period in Landrock is utilized as a “certain pause time between one input and another input when entering information”. Examiner suggests amendments to the claims that would specify exactly how the claimed information about the number of inputs, information about the input time, information about a time interval between inputs, and information about an input waiting are utilized to recognize the password.
Applicant argues, “Further, claim 22 has been amended to change ‘one input unit’ to ‘a single switch’…Bolotin discloses…the input device 304 is manipulated until the number 22 appears in the display. The user then presses the other side of the two-position switch. That is, in Bolotin, each input on the switch is not considered as ‘a password input sequentially performed by a user’ but an input to only increment the number on the numerical display for selection.” In response, the claims do not require that each input on the switch corresponds to sequential password input. Instead, the claims merely require that the claimed switch is configured to receive password input sequentially performed by a user. However, the claims do not specify exactly how sequentially entry is performed using the switch. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In fact, Applicant’s own specification shows that the password entry system of the claim invention mirrors the password entry of the Bolotin reference. Page 19 of Applicant’s specification shows that to input each password number, the input button must cycle through the numbers to get to each password number (Page 19, paragraph [87]: user continuously presses (I1-I3) a button three times as an input of a password and stands for a short time). Therefore, Applicant’s own specification does not support the concept alleged by Applicant where each input on the switch is considered as a password input sequentially performed by a user because Applicant’s specification (Page 19, paragraph [87]) discloses that the actuation of the input button can be performed multiple times to get to a single password entry value.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-25, 30, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kritt, U.S. Publication No. 2011/0307708, in view of Bolotin, U.S. Patent No. 10,025,729, and further in view of Landrock, U.S. Publication No. 2016/0260098. Referring to claim 22, Kritt discloses enabling access to removable storage devices using a data processing system such that the removable storage device can be locked and unlocked ([0040] & Figure 1, 112 & [0086]: removable storage device reads on the claimed password input system; data processing system reads on the claimed password adaptor; locking/unlocking reads on the claimed security setting function), which meets the limitation of a password input system equipped with a security setting function. Kritt discloses that the removable storage device can be inserted into a bay of the data processing system ([0052]) such that the inserted removable storage device can communicate with the data processing system (Figure 2, steps 224, 228, 254, 250 shows communication between the data processing system 202 and the removable storage device 204; data processing system is mapped to the claimed password adaptor), which meets the limitation of a password adaptor detachably coupled to a password input system, a dedicated communication port configured to transmit and receive data to and from the password adaptor. After the removable storage device is connected to the data processing system ([0035]) the removable storage device receives a key from the data processing system such that the removable storage device compares the received key to keys stored on the removable storage device in order change the removable storage device into an unlocked state when a match is found ([0038]: key reads on the claimed password because the key is generated using a password), which meets the limitation of wherein, when the password adaptor is coupled to the dedicated communication port, the [processor] receives a password through the communication with the password adaptor and compares the received password with a pre-saved password, and when the received password matches the pre-saved password, the [processor] unlocks a secure state without a password being input from the single switch. The removable storage device includes a storage device (Figure 2, 210) and the removable storage device can be a solid state drive or flash drive ([0040]: solid state/flash drive storage would be considered memory) such that the storage device includes program code in the form of an access system that performs the functionality of the password key comparison  ([0046] & [0057]), which meets the limitation of a memory configured to save a program for the security setting function.
Kritt does not disclose that the removable storage device includes a password input unit, an output display unit, or a processor to perform the key comparison and unlocking procedure. Bolotin discloses a removable storage device that includes an input device (Figure 3, 304) that allows for the manual entry of a password (Figures 5A-5B & Col. 5, lines 32-38 & Col. 10, lines 4-24 & Col. 14, lines 43-51), which meets the limitation of wherein the password input system comprises a single switch configured to receive a password input sequentially performed by a user. The removable storage device includes an output/status indicator (Figure 3, 312) that can display an unlock/lock symbol (Figures 5A-5B & Col. 14, lines 43-51: unlock/lock symbol will indicate the current state of the storage device as being either locked or unlocked; if password comparison results in a positive match and unlocks the storage device, the symbol would show unlock icon to indicate the results of the comparison), which meets the limitation of an output unit configured to output a current state of the password input and a result of processing of the password. The password is input by a user using an interface that displays potential user letter/picture selections and buttons that allow for the user to cycle through the selectable letter/pictures (Col. 5, lines 30-48 & Col. 6, lines 60-63: letters/pictures can be input) such that once the display outputs the desired letter/picture, a switch can be utilized to select the displayed letter/picture as the character and display will return to a default display that allows the user to begin cycling through the selectable letters/pictures for the next character (Col. 5, lines 30-48 & Col. 6, lines 60-63), which meets the limitation of wherein the password input received through the single switch comprises information about a number of inputs received through the single switch. The removable storage device includes a micro-controller (Figure 2, 212 & Figure 3, 308) that executes the locking/unlocking functionality (Col. 4, lines 40-46, 54-60), which meets the limitation of the processor receives a password, a processor configured to execute [the] program saved in the memory. The manually entered password is compared against a stored password such that the storage device is unlocked when the passwords match (Col. 5, lines 32-38 & Col. 10, lines 4-24 & Col. 14, lines 43-51), which meets the limitation the processor unlocks a secure state, of and when the password input is received through the single switch from the user, the processor counts the information about a number of inputs by using an event calculation counter, recognizes the password input using the information about a number of inputs and compares the recognized password input with the pre-saved password, and when the recognized password input matches the pre-saved password, the processor unlocks the secure state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the removable storage device of Kritt to have been configured with an independent power source, a password interface, output display, and micro-controller as shown in Bolotin in order to eliminate the need for the removable storage device to interface with an external computer in order to unlock the storage device as suggested by Bolotin (Col. 6, lines 20-24).
Kritt, as modified in view of Bolotin above, does not describe password entry that utilizes a wait period. Landrock discloses a PIN entry system wherein a confirmation period is implemented after each number entry such that the next number of the PIN cannot be entered until the confirmation period has ended ([0074] & [0082]), which meets the limitation of wherein the password input received through the single switch comprises information about an input time, information about a time interval between inputs, and information about an input waiting, recognizes the password input using the information about an input time, information about a time interval between inputs, and information about an input waiting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the password entry of Kritt, as modified in view of Bolotin, to have utilized a confirmation/wait period after each password character submission in order to give the user an opportunity to correct input mistakes as suggested Landrock ([0074]).
Referring to claim 23, Kritt discloses that if the compared keys do not match the device will remain locked and waits for the user to input an administrative password using device a input unit ([0046]-[0047] & [0076]: claimed accumulated number of mismatches in Kritt is 1 since the device remains locked and waits for user input after only a single incorrect key match), which meets the limitation of when information about the password received from the password adaptor does not match the pre-saved password, the processor accumulates number of mismatches and saves the accumulated number of mismatches in the memory, and when the accumulated number of mismatches is greater than a predetermined number, the processor performs a state change so that the secure state is unlocked based on only an input received through the single switch.
Referring to claim 24, Kritt does not disclose that the removable storage device includes a password input unit, an output display unit, or a processor to perform the key comparison and unlocking procedure. Bolotin discloses a removable storage device that includes an input device (Figure 3, 304) that allows for the manual entry of a password (Figures 5A-5B & Col. 5, lines 32-38 & Col. 10, lines 4-24 & Col. 14, lines 43-51). The removable storage device includes a micro-controller (Figure 2, 212 & Figure 3, 308) that executes the locking/unlocking functionality (Col. 4, lines 40-46, 54-60), which meets the limitation of the processor. The manually entered password is compared against a stored password such that the storage device is unlocked when the passwords match (Col. 5, lines 32-38 & Col. 10, lines 4-24 & Col. 14, lines 43-51). (Figure 6). The system keeps track of the number of incorrect attempts such that if the number of incorrect attempts equals a predetermined number that device will power down (Col. 14, line 52 – Col. 15, line 9), which meets the limitation of wherein, in a state where the state change is performed so that the secure state is unlocked based on only the input received through the single switch, when the secure state is unlocked based on a password input by the user, the processor initializes the accumulated number of mismatches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the removable storage device of Kritt to have been configured with an independent power source, a password interface, output display, and micro-controller as shown in Bolotin in order to eliminate the need for the removable storage device to interface with an external computer in order to unlock the storage device as suggested by Bolotin (Col. 6, lines 20-24).
Referring to claim 25, Kritt discloses that the removable storage devices is connectable to the data processing system using USB (Page 7, claim 6: data processing system can be considered a password adaptor implemented as a USB device because the data processing system has USB connection capabilities), which meets the limitation wherein the dedicated communication port is a universal serial bus (USB) port and the password adaptor is implemented as a USB device including a USB port.
Referring to claim 30, Kritt does not disclose that the removable storage device includes a password input unit, an output display unit, or a processor to perform the key comparison and unlocking procedure. Bolotin discloses a removable storage device that includes an input device (Figure 3, 304) that allows for the manual entry of a password (Figures 5A-5B & Col. 5, lines 32-38 & Col. 10, lines 4-24 & Col. 14, lines 43-51). The removable storage device is initially powered down and responds to a wake up signal to activate the display with an initially displayed value that indicates to the user that removable device is ready for password entry (Col. 5, lines 30-39), which meets the limitation of wherein the output unit outputs an event notifying the user of a password input request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the removable storage device of Kritt to have been configured with an independent power source, a password interface, output display, and micro-controller as shown in Bolotin in order to eliminate the need for the removable storage device to interface with an external computer in order to unlock the storage device as suggested by Bolotin (Col. 6, lines 20-24).
Referring to claim 34, Kritt does not disclose that the removable storage device includes a password input unit, an output display unit, or a processor to perform the key comparison and unlocking procedure. Bolotin discloses a removable storage device that includes an input device (Figure 3, 304) that allows for the manual entry of a password (Figures 5A-5B & Col. 5, lines 32-38 & Col. 10, lines 4-24 & Col. 14, lines 43-51). Bolotin discloses that the stored password used for the comparison can be reset by having the user input a new password using the input interface (Col. 15, line 55 – Col. 16, line 2), which meets the limitation of wherein, when an input for starting to set a password is received through the single switch from the user, the processor replaces the pre-saved password with an inputted password, based on the same method as receiving the input of the password. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the removable storage device of Kritt to have been configured with an independent power source, a password interface, output display, and micro-controller as shown in Bolotin in order to eliminate the need for the removable storage device to interface with an external computer in order to unlock the storage device as suggested by Bolotin (Col. 6, lines 20-24).
Referring to claim 35, Kritt does not disclose that the removable storage device includes a password input unit, an output display unit, or a processor to perform the key comparison and unlocking procedure. Bolotin discloses a removable storage device that includes an input device (Figure 3, 304) that allows for the manual entry of a password (Figures 5A-5B & Col. 5, lines 32-38 & Col. 10, lines 4-24 & Col. 14, lines 43-51). Bolotin discloses a storage device unlocking procedure wherein an unlocking password is input by a user using an interface that displays potential user letter/picture selections and buttons that allow for the user to cycle through the selectable letter/pictures (Col. 5, lines 30-48 & Col. 6, lines 60-63: letters/pictures can be input), which meets the limitation of the output unit comprises a display for outputting one or more letters or images. Once the display outputs the desired letter/picture, a switch can be utilized to select the displayed letter/picture as the character and display will return to a default display that allows the user to begin cycling through the selectable letters/pictures for the next character (Col. 5, lines 30-48 & Col. 6, lines 60-63), which meets the limitation of the display displays a letter or an image corresponding to the number of inputs received through the single switch, and when an input for designating the output letter or image as a first digit of a password is received from the user, the processor outputs, through the display, a letter or an image for designated a second digit of the password. The selected characters are compared against known combination of characters in order to unlock the storage device (Col. 6, lines 60-65), which meets the limitation of as the input is completed, the processor compares the pre-saved password with a letter or an image corresponding to each digit of the designated password to determine whether they are the same. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the removable storage device of Kritt to have been configured with an independent power source, a password interface, output display, and micro-controller as shown in Bolotin in order to eliminate the need for the removable storage device to interface with an external computer in order to unlock the storage device as suggested by Bolotin (Col. 6, lines 20-24).
Referring to claim 36, Kritt does not disclose that the removable storage device includes a password input unit, an output display unit, or a processor to perform the key comparison and unlocking procedure. Bolotin discloses a removable storage device that includes an input device (Figure 3, 304) that allows for the manual entry of a password (Figures 5A-5B & Col. 5, lines 32-38 & Col. 10, lines 4-24 & Col. 14, lines 43-51). Bolotin discloses a storage device unlocking procedure wherein an unlocking password is input by a user using an interface that displays potential user letter/picture selections and buttons that allow for the user to cycle through the selectable letter/pictures (Col. 5, lines 30-48 & Col. 6, lines 60-63: letters/pictures can be input), which meets the limitation of the output unit comprises a display for outputting one or more letters or images. The display outputs a selectable image/character in a manner that increments the displayed image/character in a particular order when a switch is pressed such that once the display outputs the desired letter/picture, a switch can be utilized to select the displayed letter/picture as the character and display will return to a default display that allows the user to begin cycling through the selectable letters/pictures for the next character (Col. 5, lines 30-48 & Col. 6, lines 60-63: incremental display of potential characters reads on the claimed continuous output corresponding to a predetermined order since the notion “incrementing” requires next character to be known), which meets the limitation of the display continuously outputs letters or images corresponding to a predetermined order, and when an input for designating a currently output letter or image as a first digit of a password is received from the user, the processor designates the currently output letter or image as the first digit of a password, and then, continuously outputs the letters or the images in the predetermined order and waits for receiving an input which designates a second digit of the password. The selected characters are compared against known combination of characters in order to unlock the storage device (Col. 6, lines 60-65), which meets the limitation of as the input is completed, the processor compares the pre-saved password with a letter or an image corresponding to each digit of the designated password to determine whether they are the same. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the removable storage device of Kritt to have been configured with an independent power source, a password interface, output display, and micro-controller as shown in Bolotin in order to eliminate the need for the removable storage device to interface with an external computer in order to unlock the storage device as suggested by Bolotin (Col. 6, lines 20-24).
Allowable Subject Matter
Claims 26-28, 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437